Mr. Justice Bean,
after making the foregoing statement of facts, delivered the opinion of the court.
1. It is clear, and is in fact admitted, that the cross bill does not state any facts requiring the interposition of a court of equity-. It is, in substance and legal effect, nothing more than an answer to the complaint in the ejectment action. It appears from the pleading that the question sought to be tried is one of legal title only, and there are no circumstances stated showing either the necessity or the right of a court of equity to interfere with the trial thereof in a legal forum. The whole con*137troversy between the parties, as appears from the pleadings and the stipulation, hinges upon (1) the power of Secretary Vilas to revoke and cancel, prior to the issuance of a patent to the state, the swamp land lists approved by his predecessor in office; and (2), if he had such power, the rights of a purchaser from the state of the lands so certified, after such approval and before the order of revocation. These questions are purely legal, founded upon records accessible to both parties, and present no equitable features whatever.
It has been the universal practice of courts of equity, from their organization, to refuse to entertain suits for establishing mere legal titles, for the reason that such a practice would be subversive of the legal and constitutional distinction between the different jurisdictions of law and equity; and, as stated in the early case of Welby v. Dulce of Rutland, 6 Brown, Parl. Cas. 575, though the admission of a party in the suit is conclusive as to matters of fact, or may deprive him of the benefit of the proceeding which, if insisted on, would exempt him from the jurisdiction of the court, yet no admission of the parties can change the law or give jurisdiction to a court in a caso of which it has no jurisdiction. Accordingly, it is held that, when jurisdiction exists in equity over the general subject, the parties may, by mutual assent, litigate their differences in a court of equity, when the assent of the defendant, if withheld, might induce the court to refrain from the exercise of jurisdiction; but where the subject-matter of the litigation is entirely without the pale of equity, and cannot possibly be brought within it, the rule is universal that the assent of the parties cannot confer jurisdiction, but in such cases the court sua sponte may .take notice of the objection and its want of jurisdiction and dismiss the bill: 1 Beach, Mod. Eq. Jur. § 4; 1 Daniell, Ch. Pl. & Prac, 555; Pittsburgh *138Drove-Yard Co.’s Appeal, 123 Pa. St. 250 (16 Atl. 625); Reynes v. Dumont, 130 U. S. 354, 395 (9 Sup. Ct. 486); Sullivan v. Portland R. R. Co., 94 U. S. 806; Derry v. Ross, 5 Colo. 295. The Supreme Court of the United States in Hipp v. Babin, 60 U. S. (19 How.) 271, affirmed a decree of the circuit court dismissing a proceeding which was, in legal effect, an action of ejectment in the form of a bill in equity, although no objection was made by the parties; and in Lewis v. Cocks, 90 U. S. (23 Wall.) 466, reversed a decree with directions to dismiss such a bill, although the objection to the jurisdiction was not made by demurrer, plea, or answer, nor suggested by counsel, the court holding that it was nevertheless its duty sua sponte to recognize the objection and give it effect, it being the universal practice in equity to dismiss the bill if it be grounded upon a mere legal title. The doctrine of these and similar authorities which might be cited is that the court may, for its own protection and to preserve the distinction existing between the jurisdiction of the courts of law and equity, prevent matters purely cognizable at law from being drawn into equity at the pleasure of the parties interested. So that the trial court clearly committed no error in dismissing the cross bill fon want of equity.
2. But it not only dismissed the bill, but immediately proceeded to enter judgment in the law action without any issues having been formed, trial had, or further proceedings taken therein. The effect, under the statute, of the filing of the alleged cross bill was to stay the proceedings at law until it should be disposed of, and, when it was dismissed for want of equity, it simply left the law action to proceed as if it had never been filed. It is true the parties stipulated that the findings of fact in the equity case should become the findings of fact in the law case, and judgment entered thereon, and it was, no *139doubt, in pursuance of this stipulation, that the judgment in the law case was rendered ; but it was evidently-made on the theory that the cross bill stated facts sufficient to give a court of equity jurisdiction to determine the question in controversy between the parties, and that it would finally result after trial in a decree settling the title. Under that view, the stipulation was, in effect, simply what the law itself would have otherwise determined. The statute provides that the filing of a complaint in equity in the nature of a cross bill in an action at law ipso facto stays the proceedings at law, and that the case shall thereafter proceed as a suit in equity, in which further proceedings at law may be perpetually enjoined, or be allowed to proceed in accordance with the decree in the equity case: Hill’s Ann. Laws, § 381. So that if the cross bill had been sufficient to give a court of equity jurisdiction, as the stipulation assumes, the decree therein determining the rights of the parties would have been conclusive in a law action without any stipulation of the parties to that effect. But when the cross bill was dismissed for want of equity, no question remained to be tried in that forum, and hence there could be no findings of fact upon issues legitimately before the court which could be binding in a law action. That the court assumed, notwithstanding its decree dismissing the bill for want of equity, to make some findings which embodied the conclusions of the trial judge as to the title of the respective parties, in no way affects this conclusion . The question of title was not properly before it for determination, and any finding or decree rendered therein in reference to the title was clearly erroneous. The only decree actually rendered, and, indeed, the only one proper, was one dismissing the suit or cross bill for want of equity, leaving the question of title to be tried in the forum where it belonged. After the court had *140determined that there was no equity in the cross bill, and dismissed it for that reason, the issues should have been made up in the law case, and the action tided out. For this reason the decree in the equity proceeding will be affirmed, and the judgment in the law case reversed, and the latter remanded for further proceedings. .
Reversed .